PER CURIAM.
The Judge of Compensation Claims (JCC) adjudicated appellee Erika Campbell permanently and totally disabled pursuant to section 440.15(l)(b) and section 440.02(34)(f), Florida Statutes (1995). Claimant’s theory, accepted by the JCC, was that she suffered a catastrophic injury because her injury would qualify “an employee to receive disability income benefits under Title II ..' of the Federal Social Security Act _” § 440.02(34)(f), Fla. Stat. (1995).
The appellant argues that Campbell did not qualify for permanent total disability because her injury is not one that social security considers a “listed impairment.” See 20 CFR, § 404.1520(d). This argument must fail because social security disability payments are not limited to those claimants who have a listed impairment under the social security regulations. Claimants who do not have such an impairment may still qualify for benefits by proof of vocational factors including residual functional capacity, age, education and past work experience. 20 CFR, *394§ 404.1520(f). This is what appellee did in this case.
AFFIRMED.
WOLF, KAHN and PADOVANO, JJ., CONCUR.